IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,996-01


                      EX PARTE TONY JEROME COLEMAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. W04-73103-Y(A)
        IN THE CRIMINAL DISTRICT COURT NO. 7 FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

incorrectly advised Applicant that he would be credited with pre-sentence jail time for time spent

in jail as a condition of probation. Applicant alleges that he would not have accepted the plea

agreement but for this incorrect advice.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings addressing whether

Applicant asked counsel about credit for time spent in jail as a condition of probation and, if so, how

counsel advised him about his eligibility for that time. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The habeas record does not

contain copies of most relevant court documents, including the docket sheet, plea papers, indictment,
                                                                                                     3

and judgment. TEX . R. APP . P. 73.4(b)(4) (effective Jan. 1, 2014). The supplemental record shall also

contain all other relevant court documents required by Rule of Appellate Procedure 73.4(b)(4). Any

extensions of time shall be obtained from this Court.



Filed: September 24, 2014
Do not publish